Action to recover money paid and the value of property assigned by a tenant in excess of emergency rent, and for a statutory penalty. Such claimed excess was given by the tenant after entry of an order awarding possession to the landlord in a summary dispossess proceeding and during a stay of issuance of a warrant of eviction in accordance with a written agreement of the parties. Plaintiff appeals from an order granting defendant’s motion for summary judgment and denying plaintiff’s cross motion to strike out an affirmative defense and for summary judgment, and from the judgment entered in accordance therewith. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Schmidt, Murphy and Ughetta, JJ. [See post, p. 969.]